EXHIBIT 3
JCM Accepted Manuscript Posted Online 23 February 2021
J Clin Microbiol doi:10.1128/JCM.00083-21
Copyright © 2021 American Society for Microbiology. All Rights Reserved.




            1   Performance and Implementation Evaluation of the Abbott BinaxNOW Rapid Antigen Test in a

            2   High-throughput Drive-through Community Testing Site in Massachusetts

            3




                                                                                                                        Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
            4
            5   Nira R. Pollock, MD, PhD1; Jesica R. Jacobs, PhD2,3; Kristine Tran, MS2; Amber E. Cranston2; Sita

            6   Smith2; Claire Y. O’Kane2; Tyler J. Roady2; Anne Moran, MD4; Alison Scarry4; Melissa Carroll4;

            7   Leila Volinsky4; Gloria Perez4; Pinal Patel2, Stacey Gabriel, PhD5; Niall J. Lennon, PhD5; Lawrence

            8   C. Madoff, MD2,6; Catherine Brown, DVM, MSc, MPH2; Sandra C. Smole, PhD2

           9
          10    1) Department of Laboratory Medicine, Boston Children’s Hospital, Boston, MA, USA
          11    2) Massachusetts Department of Public Health, Jamaica Plain, MA, USA
          12    3) Laboratory Leadership Service, Centers for Disease Control and Prevention, Atlanta, GA, USA
          13    4) Lawrence General Hospital, Lawrence, MA, USA
          14    5) Broad Institute of MIT and Harvard, Cambridge, MA, USA
          15    6) Division of Infectious Disease and Immunology, Department of Medicine, University of
          16    Massachusetts Medical Center, Worcester, MA, USA
          17
          18
          19    Key words: COVID-19, SARS-CoV-2, diagnostic, antigen, point-of-care
          20
          21    Running title: BinaxNOW performance and implementation
          22
          23    Manuscript word count: 3714
          24
          25    Corresponding authors:
          26
          27    Sandra Smole, PhD
          28    Director, MA State Public Health Laboratory
          29    Bureau of Infectious Disease and Laboratory Sciences
          30    Massachusetts Department of Public Health
          31    305 South Street
          32    Jamaica Plain, MA 02131
          33    Phone: 617-983-4362 Fax: 617-983-6211
          34    Email: sandra.smole@mass.gov
          35
          36    Nira Pollock, M.D., Ph.D., D(ABMM)
          37    Associate Medical Director, Infectious Diseases Diagnostic Laboratory, Boston Children's Hospital
          38    Division of Infectious Diseases, Beth Israel Deaconess Medical Center
          39    Associate Professor of Pathology and Medicine, Harvard Medical School
          40    Farley Building 8th floor, Room FA828
          41    300 Longwood Ave
          42    Boston, MA 02115
          43    Phone: 857-218-5113 Fax: 617-730-0383
          44    Email: nira.pollock@childrens.harvard.edu




                                                                                                                    1
45   Abstract
46
47
48   Background: Rapid diagnostic tests (RDTs) for SARS-CoV-2 antigens (Ag) that can be




                                                                                                            Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
49   performed at point-of-care (POC) can supplement molecular testing and help mitigate the

50   COVID-19 pandemic. Deployment of an Ag RDT requires an understanding of its operational

51   and performance characteristics under real-world conditions and in relevant subpopulations. We

52   evaluated the Abbott BinaxNOW™ COVID-19 Ag Card in a high-throughput, drive-through,

53   free community testing site in Massachusetts (MA) using anterior nasal (AN) swab RT-PCR for

54   clinical testing.

55

56   Methods: Individuals presenting for molecular testing in two of seven lanes were offered the

57   opportunity to also receive BinaxNOW testing. Dual AN swabs were collected from

58   symptomatic and asymptomatic children (< 18 years) and adults. BinaxNOW testing was

59   performed in a testing pod with temperature/humidity monitoring. One individual performed

60   testing and official result reporting for each test, but most tests had a second independent reading

61   to assess inter-operator agreement. Positive BinaxNOW results were scored as faint, medium, or

62   strong. Positive BinaxNOW results were reported to patients by phone and they were instructed

63   to isolate pending RT-PCR results. The paired RT-PCR result was the reference for sensitivity

64   and specificity calculations.

65

66   Results: Of 2482 participants, 1380 adults and 928 children had paired RT-PCR/BinaxNOW

67   results and complete symptom data. 974/1380 (71%) adults and 829/928 (89%) children were

68   asymptomatic. BinaxNOW had 96.5% (95% confidence interval [CI] 90.0- 99.3) sensitivity and

69   100% (98.6-100.0) specificity in adults within 7 days of symptoms, and 84.6% (65.1-95.6)

70   sensitivity and 100% (94.5-100.0) specificity in children within 7 days of symptoms. Sensitivity


                                                                                                        2
71   and specificity in asymptomatic adults were 70.2% (56.6-81.6) and 99.6% (98.9-99.9),

72   respectively, and in asymptomatic children were 65.4% (55.6-74.4) and 99.0% (98.0-99.6),

73   respectively. By cycle threshold (Ct) value cutoff, sensitivity in all subgroups combined (n=292




                                                                                                              Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
74   RT-PCR-positive individuals) was 99.3% with Ct <25, 95.8% with <30, and 81.2% with <35.

75   Twelve false positive BinaxNOW results (out of 2308 tests) were observed; in all twelve, the test

76   bands were faint but otherwise normal, and were noted by both readers. One invalid BinaxNOW

77   result was identified. Inter-operator agreement (positive versus negative BinaxNOW result) was

78   100% (n = 2230/2230 double reads). Each operator was able to process 20 RDTs per hour. In a

79   separate set of 30 specimens (from individuals with symptoms <7 days) run at temperatures

80   below the manufacturer’s recommended range (46-58.5F), sensitivity was 66.7% and specificity

81   95.2%.

82

83   Conclusions: BinaxNOW had very high specificity in both adults and children and very high

84   sensitivity in newly symptomatic adults. Overall, 95.8% sensitivity was observed with Ct < 30.

85   These data support public health recommendations for use of the BinaxNOW test in adults with

86   symptoms for <7 days without RT-PCR confirmation. Excellent inter-operator agreement

87   indicates that an individual can perform and read the BinaxNOW test alone. A skilled

88   laboratorian can perform and read 20 tests per hour. Careful attention to temperature is critical.




                                                                                                          3
 89   Introduction
 90
 91   Nucleic acid amplification tests (NAAT) for SARS-CoV-2, the etiologic agent of COVID-19,

 92   can be highly sensitive and are being performed at high volumes in centralized laboratories




                                                                                                              Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
 93   around the world (1, 2). Unfortunately, shortages of testing reagents and logistic barriers (e.g.

 94   sample transport) have impacted access to molecular testing and turnaround time for results. The

 95   need for decentralized testing options with short turnaround times has led to the development of

 96   rapid diagnostic tests (RDTs) for point-of-care (POC) use that detect SARS-CoV-2 nucleocapsid

 97   antigen (Ag) in as little as 15 minutes. As of December 26, 2020, there are 11 Ag RDTs with

 98   FDA Emergency Use Authorization (EUA) (3). Most of these tests can be performed by

 99   personnel without formal laboratory training in patient care settings that operate minimally under

100   a Clinical Laboratory Improvement Amendments (CLIA) Certificate of Waiver (COW).

101

102   Reported clinical sensitivities for Ag RDTs performed at POC in individuals suspected of

103   COVID-19 vary widely, ranging from 74% to 97% compared with RT-PCR (4-12). Reports of

104   false negative and false positive Ag RDT results (13) have raised concerns regarding their use,

105   although a range of settings would benefit from RDT availability (e.g. K-12 schools, nursing

106   homes, community testing centers, and home settings). Gaps in knowledge of how Ag RDTs

107   perform in asymptomatic individuals and children remain.

108

109   In symptomatic adults, viral loads in nasopharyngeal (NP) samples peak within the first week of

110   symptom onset, then decrease over a variable time frame; RNA levels in asymptomatically

111   infected adults appear to follow similar kinetics (14, 15). Ag concentrations have been shown in

112   one study to correlate tightly with Ct values in NP samples from adults and children (16). While

113   NP sampling remains the reference method, anterior nasal (AN) sampling substantially increases



                                                                                                          4
114   testing access and acceptability, and a recent head-to-head study suggested that Ag RDTs

115   performed on paired NP/AN samples yielded similar results (5).

116




                                                                                                              Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
117   The BinaxNOW COVID-19 Ag CARD (8) has FDA EUA for AN swab samples and can provide

118   visually-read results at POC in 15 minutes. The potential to use this test at large scale, combined

119   with the lack of data for test performance in asymptomatic adults and in children, motivated us to

120   perform an implementation and performance evaluation in a high-volume, high-prevalence

121   community testing site currently using AN swab RT-PCR for clinical testing.

122
123   Methods:
124
125   Study population

126   The study was performed between October 26-December 22, 2020 (all ages October 26-

127   November 12, 2020, and children only from December 11-22, 2020), at the Lawrence General

128   Hospital “Stop the Spread” drive-through testing site, which accommodates Massachusetts

129   residents from the surrounding area. No study-specific effort was made to recruit individuals to

130   present to the testing site. Two of seven drive-through lanes were utilized for the study. Verbal

131   consent for dual AN swabbing was obtained from adults and guardians of minors (with verbal

132   assent for ages 7-17). Participants were informed that they would be called for positive Ag RDT

133   results only and that positive results would require isolation while waiting for the RT-PCR result.

134   Presence or absence of symptoms (sore throat, cough, chills, body aches, shortness of breath,

135   fever, runny nose, congestion, nausea, vomiting, diarrhea, loss of taste or smell) was recorded for

136   each individual, including the date of symptom onset. Participants whose symptoms started on

137   the day of testing were classified as Day 0. The study was reviewed by the Massachusetts

138   Department of Public Health IRB and deemed not human subject research.

139


                                                                                                          5
140   Swab collection procedure

141   Cars with consented patients were marked with a glass marker, notifying the specimen collector

142   to collect two AN swabs rather than one. Swab collection details are in Supplementary Methods;




                                                                                                              Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
143   in brief, collection involved swabbing both nostrils with each swab and operators alternated

144   which swab was collected first (for RT-PCR vs BinaxNOW). BinaxNOW swabs were captured

145   in an empty sterile tube and taken to the testing pod by a designated “runner.” Time of sample

146   collection was recorded.

147

148   Abbott BinaxNOW performance

149   Details of kit storage, quality control, and testing and results reporting procedures are in

150   Supplementary Methods.

151

152   RT-PCR assay

153   Dry AN swabs [SteriPack Sterile Polyester Spun Swab, 3” (Lakeland, Florida)] were collected

154   per site routine and transported at room temperature to the Broad Institute for testing using the

155   CRSP SARS-CoV-2 Real-time Reverse Transcriptase (RT)-PCR Diagnostic Assay under EUA

156   (17). Details are in Supplementary Methods.

157

158   Results reporting

159   All positive BinaxNOW results were reported to individuals the same day by Massachusetts

160   Department of Public Health (DPH) epidemiologists. Participants with positive BinaxNOW

161   results were informed that the result was presumptive and that they should maintain isolation for

162   a minimum of 10 days based upon the result, but that a confirmatory result would be obtained by

163   RT-PCR and reported in 1-2 days. If the RT-PCR result was negative, they could discontinue



                                                                                                          6
164   isolation. RT-PCR results were provided to the patient by the Lawrence General Hospital’s

165   portal or by walk up to a designated location at the Lawrence General Hospital. RT-PCR results

166   were reported to DPH through routine electronic laboratory reporting mechanisms and




                                                                                                            Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
167   individuals with positive results were referred to local boards of health or the Community

168   Tracing Collaborative for instruction on isolation and contact tracing.

169

170   Statistical analysis

171   Sensitivity, specificity, negative predictive value (NPV), and positive predictive value (PPV) for

172   the BinaxNOW were calculated using the RT-PCR result as the reference. 95% CI were

173   calculated using the Clopper-Pearson method. Analyses utilized Microsoft Excel and GraphPad

174   Prism.

175
176   Results:

177

178   Four different lots of BinaxNOW kits were used for the study. Each operator was able to set up

179   a new test every 2-3 minutes, and two operators were able to manage testing of samples coming

180   from two drive-through lanes. All tests were initiated within 1 hour of collection, per

181   manufacturer instructions. Temperature and humidity in the testing pod (Supplementary

182   Methods) between 7:30AM-6:00PM ranged from 33.3-75.7°F and 27.8-81.0%, respectively, in

183   the shipping container and from 67.6-81.6°F and 20.8-69.0%, respectively, in the trailer. Tests

184   for the main study were not run until the temperature reached 59°F, per manufacturer’s

185   recommendation. Data for tests performed out of the temperature range in the package insert

186   (<59°F) were analyzed separately (below).

187




                                                                                                        7
188   Of 2482 participants [excluding samples tested at <59°F (n=94); inconclusive RT-PCR results

189   (n=26); and missing data (n=54)], 2308 had paired PCR/BinaxNOW results and complete

190   symptom data, including 829 asymptomatic children, 974 asymptomatic adults, 99 symptomatic




                                                                                                          Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
191   children, and 406 symptomatic adults. Symptomatic individuals were further classified as <7

192   days versus >7 days of symptoms. Clinical data for the study population are presented in Table 1

193   (demographics) and Supplementary Tables 1 and 2 (symptoms).

194

195   BinaxNOW performance in adults and children (≤18)

196   Sensitivity, specificity, positive predictive value (PPV) and negative predictive value (NPV)

197   calculations for BinaxNOW results versus RT-PCR results as the reference, for each clinical

198   subgroup, are presented in Table 2. Tables with data for each subgroup are presented in

199   Supplementary Table 3.

200   Sensitivity in adults with symptoms < 7 days was 96.5%, similar to that in the BinaxNOW

201   package insert (97.1%) (8). Sensitivity in children with symptoms < 7 days was 84.6%.

202   Specificity in both groups was 100%. Relative to symptomatic individuals, sensitivity in

203   asymptomatic adults and children was lower at 70.2% and 65.4%, respectively, while specificity

204   remained high (99.6%/99.0%, respectively). The anticipated NPV/PPVs with varying

205   prevalence, based on the observed sensitivity/specificity in each subgroup, are presented in

206   Supplementary Table 4.

207

208   Discordant analysis and analysis of Ct values

209   There were 12 false positive BinaxNOW results across all 2308 individuals tested; 4 were in

210   asymptomatic adults, 7 in asymptomatic children, and 1 in a symptomatic adult with >7 days of

211   symptoms. All twelve positives were scored as faint bands by both independent readers, and



                                                                                                      8
212   there was nothing unusual noted about band morphology. 61/66 false negatives had dual read;

213   61/61 were scored as negative by both independent readers. There was no apparent correlation

214   between false positives/false negatives and lot or kit number in testing through Nov. 12th. In the




                                                                                                               Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
215   pediatric-only phase initiated Dec. 11th, all 6 false positive samples observed utilized one lot that

216   was not used in the first phase; there was no correlation between false negatives and lot number.

217

218   Distributions of Ct values for RT-PCR positive symptomatic (by days post symptom onset) and

219   asymptomatic children and adults are shown in Figure 1; false negative versus true positive

220   paired BinaxNOW results are indicated for all individuals. As expected, false negative

221   BinaxNOW results were paired with RT-PCR tests with higher Ct values. Ct distributions in the

222   four main clinical subgroups are shown in Figure 2. Median Ct values (IQR) for children and

223   adults symptomatic for < 7 days were 24.2 (16.3-27.3) and 20.5 (17.2-26.5), respectively, and for

224   asymptomatic children and adults were 26.8 (20.5-32.8) and 26.9 (20.6-32.8), respectively.

225   Sensitivity was evaluated at three different Ct cutoffs: <25, <30, <35 (Supplementary Table 5).

226   Sensitivity in all subgroups combined (n=292 RT-PCR-positive individuals) was 99.3% with Ct

227   <25, 95.8% with <30, and 81.2% with <35. Band strength (1= faint, n = 41; 2 = medium, n = 15;

228   3 = strong, n = 170) as interpreted by the primary reader for the 226 true positive BinaxNOW

229   tests correlated clearly with Ct value, with median Cts of 29.7 (27.6-32.7), 27.7 (25.5-29.1), and

230   19.5 (16.4-22.8), respectively, as shown in Supplementary Figure 1. All but one (65/66) false

231   negative BinaxNOW results had a paired RT-PCR cycle threshold value >25, and 9 had Ct <30;

232   the median (IQR) cycle threshold value for these false negatives was 33.7 (32.1-34.8).

233   Distribution of the 66 false negative results among clinical subgroups is shown in the 2x2 tables

234   in Supplementary Table 3.

235



                                                                                                           9
236   Operational findings

237   A small number of BinaxNOW tests were performed at temperatures below the manufacturer’s

238   recommended temperature range due to difficulty maintaining temperature in the antigen testing




                                                                                                              Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
239   location and interest in exploring the effect of low temperature on test performance. These data

240   were analyzed separately from the main study. In 30 specimens from individuals (3 children and

241   27 adults) with symptoms <7 days run at low temperature (46-58.5F), sensitivity was 66.7% and

242   specificity 95.2% (Supplementary Table 6), in comparison to sensitivity of 93.7% and specificity

243   of 100% in individuals with <7 days symptoms when testing was performed at >59F. Relative

244   humidity ranged from 45.7-66.4% during the two testing days with low temperatures (≤ 59°F).

245   For false positive or false negative tests performed at >59 F, the humidity range was 27.2-62.6%

246   and 22.6-61.5%, respectively, mirroring the overall humidity range and distribution.

247   Inter-operator agreement was excellent, with the two readers agreeing on the positive versus

248   negative result for all 2230 BinaxNOW tests that had dual reads. The two readers disagreed on

249   the strength of the positive band (faint vs medium vs strong) in 5 cases. Overall, readers noted

250   that detection of faint positive bands required very close observation. While we did observe

251   occasional inconsistent band intensity across the width of some test bands, we did not identify a

252   correlation between that finding and false positivity. One invalid BinaxNOW result was

253   identified during the study (a manufacturing issue whereby plastic covered the test strip,

254   preventing the buffer from making contact with the test strip).

255

256   Discussion:
257
258   The development of Ag RDTs has expanded the options for POC COVID-19 testing and raised

259   critical questions about how these tests could and should be used. Prominent examples of both

260   false negative and false positive results (13) on Ag RDTs have raised questions about how well



                                                                                                         10
261   the tests perform in real world settings, even if performed carefully by trained operators. Major

262   gaps in performance data, including performance in asymptomatic adults and both symptomatic

263   and asymptomatic children, have generated uncertainty about how to optimally deploy Ag RDTs,




                                                                                                               Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
264   and emerging comparison studies reiterate that not all Ag RDTs perform equivalently (4, 18).

265   The FDA EUA for the BinaxNOW RDT was based upon 102 subjects, all adults, who had

266   symptomatic COVID-19 with symptom onset within 7 days prior to testing (8). In order to

267   understand how well the BinaxNOW RDT could perform in both symptomatic and

268   asymptomatic adults and children, we implemented the test at a high-volume community testing

269   site already experienced in collecting AN samples for RT-PCR, performing the test with careful

270   attention to sample collection, test performance, results documentation, and quality control. The

271   BinaxNOW was performed by trained laboratory personnel (Master’s to PhD level

272   laboratorians). This study design allowed us to evaluate performance of the BinaxNOW in a real-

273   world but also best-case scenario, and to provide the first data on performance in a large

274   population of children.

275

276   We found that test specificity was very high in this study in all populations, while sensitivity was

277   variable. Sensitivity was very high in symptomatic adults within the first 7 days of illness, and

278   less so in symptomatic children. Sensitivity in asymptomatic adults and children was even

279   lower, corresponding with the broad viral load distribution observed in this population (likely

280   capturing early and late infections given unknown disease onset). For all groups, sensitivity was

281   highest in individuals with highest viral loads.

282

283   Our study yielded some important operational findings relevant to test implementation. Inter-

284   operator agreement on positive/negative results was 100%, confirming that only one person is



                                                                                                          11
285   needed to read each test result. While one skilled operator was able to run 20 tests per hour, two

286   people were needed to run tests in high volume, and additional people were needed to transport

287   samples from the collection site to the testing site. We noticed a substantial impact of low




                                                                                                              Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
288   temperature (below the manufacturer’s recommended range) on test accuracy, reinforcing that

289   temperature is a critical parameter for test performance; the instructions for use should be

290   followed closely and temperature should be monitored for every test performed. Gathering

291   additional data in summer months to confirm that test specificity remains high with elevated

292   environmental temperatures would be prudent.

293

294   Our data are consistent with, or show better performance than, those obtained in other field

295   studies of visually-read Ag RDTs. A recent European prospective study (4) evaluated visually-

296   read Ag RDT test performance at POC versus RT-PCR using nasopharyngeal/oropharyngeal

297   samples and found that the best-performing Ag RDT (Standard Q COVID-19 Ag, SD Biosensor)

298   was 76.6% sensitive and 99.3% specific, with 100% sensitivity in samples with Ct values <25

299   and 62.1% sensitivity in samples with Ct >25 (4). Another POC study of the SD Q test (NP

300   swab) versus RT-PCR (NP/OP swab) in symptomatic adults at a drive-through site in the

301   Netherlands (12) yielded Ag RDT sensitivity of 84.9% and specificity of 99.5%, with 95.8%

302   sensitivity in people within 7 days of symptoms and with Ct <30. A recent study of the Abbott

303   BinaxNOW versus AN swab RT-PCR as performed in adults on a public plaza in San Francisco

304   found that the test had 93.3% sensitivity in samples with Ct <30, and 99.9% specificity (9).

305   However, achieving this specificity required an off-label reading procedure in which the reader

306   was asked to disregard bands that did not extend across the full width of the strip. We did

307   observe occasional inconsistent band intensity across the width of some test bands, but did not

308   identify a correlation between that finding and false positivity. All twelve false positive tests in



                                                                                                         12
309   our study had faint positive (and otherwise normal) bands scored by both independent readers.

310   The San Francisco study also used two readers for each test, with a tie breaker read if they

311   disagreed, but did not report data on inter-operator agreement. A study of the Abbott PanBio test




                                                                                                            Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
312   in symptomatic adults and children in Spain (11) compared POC Ag RDT (NP swab) to RT-PCR

313   (NP swab in 3.0 mL media) and found overall Ag RDT sensitivity of 79.6%, with specificity of

314   100%. Notably, sensitivity was higher in adults (82.6%) than children (62.5%), and sensitivity in

315   individuals with RT-PCR Ct <25 (viral load >5.9 log10 copies/mL) was 100%; our own

316   observations are consistent with both findings. The authors speculated that the lower sensitivity

317   in symptomatic children versus adults might be due to more difficulty in pinpointing date of

318   symptom onset in children, which is also a possibility in our study. However, an alternative

319   explanation is that symptomatic children have a different distribution of viral loads than

320   symptomatic adults, with a higher proportion having lower viral loads (e.g. above Ct of 30)

321   within the first week of symptoms. This hypothesis is supported by distributions of Ct values

322   (and antigen concentrations) in NP swab samples from symptomatic adults versus children in a

323   recent study (16), but other studies of this question have yielded mixed results (19-21). Defining

324   viral load distributions and kinetics in symptomatic children remains an important area for

325   research.

326

327   Key considerations for use of Ag RDTs are whether they are able to reliably identify patients

328   with high loads of live virus that may be more at risk for transmitting disease, and whether

329   infected individuals missed by Ag RDTs might or might not be infectious to others. Several

330   reports have noted that virus could only rarely be cultured from patient samples with measured

331   viral loads below approximately 1×105 RNA copies/mL (19, 22-24). Notably, Albert et al. found

332   that SARS-CoV-2 could not be cultured from specimens from 11 individuals with positive RT-



                                                                                                       13
333   PCR/negative POC Abbott PanBio Ag RDT results, all with <5.9 log10 copies/mL (11), and Igloi

334   et al found that most culture-positive individuals were also positive by the SD Q assay (12).

335   Overlap between viral culture and Ag RDT percent positivity (versus RT-PCR) has also been




                                                                                                            Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
336   described for the BD Veritor System (25). However, virus has been recovered from samples with

337   RNA levels as low as 1.2×104 copies/mL (26), and from samples with a Ct value of 34-35 or

338   greater on a range of RT-PCR assays (27-29). Multiple evaluations of POC Ag RDT

339   performance have assessed performance at Ct value cutoffs of 25 and 30 (e.g. (4, 9)), which

340   guided our choice to assess sensitivity of the BinaxNOW at three different Ct cutoffs: 25, 30,

341   and 35. For the RT-PCR assay used in this study, Ct values of 25, 30, and 35 correspond to

342   approximately 5.4x105, 1.7x104, and 5.5x102 copies/mL, respectively (Niall Lennon, personal

343   communication; Supplementary Methods), and we found that patients with Ct values <30 were

344   reliably detected (95.8%) by the BinaxNOW, similar to results from Pilarowski et al (93.3%

345   sensitivity with Ct <30, corresponding to 1.9 x 104 copies/mL (9)). A recent study of multiple

346   commercial Ag RDTs found that the analytical sensitivity range overlapped with viral load

347   ranges typically observed in the first week of symptoms, also considered to be the period of

348   highest infectiousness (18); consistent with this, we observed that the sensitivity of the

349   BinaxNOW in adults with <7 days of symptoms was 96.5%.

350

351   Our study had some limitations. We recognize that the comparator in our study was RT-PCR

352   performed on an AN swab, as opposed to an NP swab, which is still considered the reference

353   method by the FDA (30). While AN swabs have had lower sensitivity than NP swabs in some

354   studies, the sensitivity is highly dependent on the sampling technique and assay used (31). The

355   dry AN swab sampling method used in this study has been shown to have similar sensitivity to

356   paired NP swabs in transport media (17). We also note that a recent comparison study



                                                                                                       14
357   demonstrated that Ag RDT performance with AN swabs was similar to Ag RDT performance

358   with NP swabs (5). We were not able to have all tests read by two independent readers, but did

359   so for the majority of tests. Finally, we recognize that our symptomatic pediatric cohort was




                                                                                                            Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
360   relatively small and thus the confidence interval relatively wide, exemplifying the challenges in

361   assessing COVID-19 diagnostics in children. There may be important differences in performance

362   characteristics of Ag tests or in viral dynamics corresponding to ages of children, but there were

363   insufficient symptomatic children with positive tests in the study to stratify by age group.

364

365   Current recommendations from the WHO (32) suggest that Ag RDTs be used in symptomatic

366   individuals within the first 5-7 days of symptoms, with repeat testing or RT-PCR confirmation of

367   negative Ag RDT results if possible. WHO recommendations include testing during suspected

368   outbreaks, monitoring trends in disease incidence, and screening for early detection/isolation

369   when widespread community transmission exists, but operationalizing testing under these

370   scenarios is complicated by the recommendations for confirmation by RT-PCR of both positive

371   (outbreak) and negative (symptomatic patient) results (32). Centers for Disease Control and

372   Prevention recommendations for use of antigen tests were recently updated and address use of

373   antigen tests (with/without NAAT confirmation) in various testing scenarios based on data to

374   date (33).

375

376   Our study data provides the following practical considerations for use of the BinaxNOW test in

377   different populations, taking into account current conditions in MA as reflected in prevalence at

378   this testing site (asymptomatic >5-10%; symptomatic >20%):

379




                                                                                                       15
380   The test had particularly strong performance in adults with symptoms for < 7 days, with very

381   high sensitivity (96.5%), specificity (100%), PPV (100%), and NPV (98.9%). In children with

382   symptoms <7 days, specificity (100%) and PPV (100%) were very high, but sensitivity was




                                                                                                                 Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
383   lower than in adults (84.6% versus 96.5%) though still acceptable per the FDA’s target of ≥ 80%

384   (34, 35)); NPV was 94.2%. Collection of additional data in symptomatic children will help

385   further support these conclusions.

386

387   In asymptomatic individuals, the BinaxNOW test had very high specificity in both children

388   (99.0%) and adults (99.6%); PPV was the same in children (90.9%) and adults (90.9%).

389   Sensitivity in children (65.4%) and adults (70.2%) was low. Thus, the test does not appear to be

390   optimal for ruling out SARS-CoV-2 infection in asymptomatic adults or children; use in serial

391   testing programs and for testing of contacts of known cases deserves independent study. FDA

392   does provide guidance for consideration of serial antigen testing if the sensitivity is lower, e.g.

393   70% (34, 35). It should be noted that in all groups, BinaxNOW sensitivity followed Ct value

394   distribution, with 95.8% sensitivity observed in all individuals with Ct < 30 (all 9 false negative

395   results in individuals with Ct <30 were in children). Therefore, false negative BinaxNOW

396   results were largely confined to those perhaps least likely to transmit SARS-CoV-2.

397

398   Sensitivity (66.7%) was low in adults with symptoms for > 7 days, and there were too few

399   children with symptoms > 7 days to draw conclusions about performance. The test is not

400   currently recommended for use in individuals with symptoms > 7 days.

401

402   Quality Control (QC) testing should be performed per manufacturer’s recommendations, with

403   weekly repeat of QC samples if the kit has not been fully used. It would be prudent to reevaluate



                                                                                                            16
404   test specificity in warm conditions; careful attention to temperature is critical. A skilled

405   laboratorian can perform and read 20 tests per hour. Excellent inter-operator agreement indicates

406   that an individual can perform and read the BinaxNOW test alone.




                                                                                                           Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
407
408   Funding

409   This work was funded by the MA Department of Public Health. The community testing site was

410   funded by the Centers for Disease Control and Prevention Building and Enhancing

411   Epidemiology, Laboratory and Health Information Systems Capacity in Massachusetts –

412   Enhancing Detection COVID Supplement (Grant # 6 NU50CK000518-01-08). BinaxNOW kits

413   were supplied as part of the federal allocation to state health departments.

414

415   Conflict of Interest

416   None of the authors have conflicts of interest to declare.

417

418   Acknowledgments

419   We thank Kerin Milesky (Director, Office of Emergency Preparedness, Massachusetts

420   Department of Public Health), Samantha Phillips (Director, Massachusetts Emergency

421   Management Agency), and members of the Massachusetts State Fire Services (Bill Pappas, Mike

422   Burnell, Emit Magdeleno, Greg Jackson, Ed Loader) for assistance with logistical and support

423   assistance at the Lawrence General Hospital Stop the Spread site. We acknowledge the

424   assistance of the members of the Epidemiology Division of the Bureau of Infectious Disease and

425   Laboratory Sciences of the Massachusetts Department of Public Health.

426   This publication was supported by Cooperative Agreement Number 1U60OE000103, funded by

427   Centers for Disease Control and Prevention through the Association of Public Health

428   Laboratories. The findings and conclusions in this report are those of the authors and do not


                                                                                                      17
429   necessarily represent the official position of the Centers for Disease Control and Prevention

430   (CDC) nor the official views of the Association of Public Health Laboratories.

431




                                                                                                           Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV




                                                                                                      18
432   References
433
434

435   1.    Johns Hopkins University. COVID-19 Dashboard by the Center for Systems Science and




                                                                                                          Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
436         Engineering (CCSE) at Johns Hopkins University. https://coronavirus.jhu.edu/map.html

437         (Accessed November 14, 2020).

438   2.    Centers for Disease Control. CDC COVID Data Tracker. https://covid.cdc.gov/covid-data-

439         tracker/#testing_testsperformed (Accessed November 14, 2020).

440   3.    Food and Drug Administration. Individual EUAs for Antigen Diagnostic Tests for SARS-

441         CoV-2. https://www.fda.gov/medical-devices/coronavirus-disease-2019-covid-19-

442         emergency-use-authorizations-medical-devices/vitro-diagnostics-euas#individual-

443         antigen. (Accessed November 24, 2020).

444   4.    Krüger LJ, Gaeddert M, Köppel L, Brümmer LE, Gottschalk C, Miranda IB, Schnitzler P,

445         Kräusslich HG, Lindner AK, Nikolai O, Mockenhaupt FP, Seybold J, Corman VM, Drosten

446         C, Pollock NR, Cubas-Atienzar AI, Kontogianni K, Collins A, Wright AH, Knorr B, Welker A,

447         de Vos M, Sacks JA, Adams ER, Denkinger CM. 2020. Evaluation of the accuracy, ease of

448         use and limit of detection of novel, rapid, antigen-detecting point-of-care diagnostics for

449         SARS-CoV-2. medRxiv doi:10.1101/2020.10.01.20203836:2020.10.01.20203836.

450   5.    Lindner AK, Nikolai O, Kausch F, Wintel M, Hommes F, Gertler M, Krüger L, Gaeddert M,

451         Tobian F, Lainati F, Köppel L, Seybold J, Corman VM, Drosten C, Hofmann J, Sacks J,

452         Mockenhaupt F, Denkinger CM. 2020. Head-to-head comparison of SARS-CoV-2 antigen-

453         detecting rapid test with self-collected anterior nasal swab versus professional-collected

454         nasopharyngeal swab. Eur Respir J, in press.




                                                                                                    19
455   6.    Becton Dickinson and Co. Package Insert for the BD VeritorTM System for Rapid

456         Detection of SARS-CoV-2. https://www.fda.gov/media/139755/download.

457   7.    Quidel Corp. Package Insert for the Sofia SARS Antigen FIA test.




                                                                                                           Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
458         https://www.fda.gov/media/137885/download.

459   8.    Abbott. Package Insert for the Abbott BinaxNOW COVID-19 Ag CARD.

460         https://www.fda.gov/media/141570/download.

461   9.    Pilarowski G, Lebel P, Sunshine S, Liu J, Crawford E, Marquez C, Rubio L, Chamie G,

462         Martinez J, Peng J, Black D, Wu W, Pak J, Laurie MT, Jones D, Miller S, Jacobo J, Rojas S,

463         Rojas S, Nakamura R, Tulier-Laiwa V, Petersen M, Havlir DV, DeRisi J. 2020. Performance

464         characteristics of a rapid SARS-CoV-2 antigen detection assay at a public plaza testing

465         site in San Francisco. medRxiv doi:10.1101/2020.11.02.20223891:2020.11.02.20223891.

466   10.   Access Bio. Package Insert for the Access Bio CareStart COVID-19 Antigen Test.

467         https://www.fda.gov/media/142919/download.

468   11.   Albert E, Torres I, Bueno F, Huntley D, Molla E, Fernández-Fuentes MÁ, Martínez M,

469         Poujois S, Forqué L, Valdivia A, de la Asunción CS, Ferrer J, Colomina J, Navarro D. 2020.

470         Field evaluation of a rapid antigen test (Panbio™ COVID-19 Ag Rapid Test Device) for the

471         diagnosis of COVID-19 in primary healthcare centers. medRxiv

472         doi:10.1101/2020.10.16.20213850:2020.10.16.20213850.

473   12.   Iglὁi Z, Velzing J, van Beek J, van de Vijver D, Aron G, Ensing R, Benschop K, Han W,

474         Boelsums T, Koopmans M, Geurtsvankessel C, Molenkamp R. 2020. Clinical evaluation of

475         the Roche/SD Biosensor rapid antigen test with symptomatic, non-hospitalized patients

476         in a municipal health service drive-through testing site. medRxiv

477         doi:10.1101/2020.11.18.20234104:2020.11.18.20234104.


                                                                                                      20
478   13.   Rubin R. 2020. The Challenges of Expanding Rapid Tests to Curb COVID-19. JAMA

479         doi:10.1001/jama.2020.21106.

480   14.   Sethuraman N, Jeremiah SS, Ryo A. 2020. Interpreting Diagnostic Tests for SARS-CoV-2.




                                                                                                          Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
481         JAMA 323:2249-2251.

482   15.   Kissler SM, Fauver JR, Mack C, Tai C, Shiue KY, Kalinich C, Jednak S, Ott I, Vogels C,

483         Wohlgemuth J, Weisberger J, DiFiori J, Anderson DJ, Mancell J, Ho D, Grubaugh ND, Grad

484         YH. 2020. Viral dynamics of SARS-CoV-2 infection and the predictive value of repeat

485         testing. medRxiv doi:10.1101/2020.10.21.20217042:2020.10.21.20217042.

486   16.   Pollock NR, Savage TJ, Wardell H, Lee R, Mathew A, Stengelin M, Sigal GB. 2020.

487         Correlation of SARS-CoV-2 nucleocapsid antigen and RNA concentrations in

488         nasopharyngeal samples from children and adults using an ultrasensitive and

489         quantitative antigen assay. J Clin Microbiol, in press.

490   17.   Clinical Research Sequencing Platform (CRSP), LLC at the Broad Institute of MIT and

491         Harvard. CRSP SARS-CoV-2 Real-time Reverse Transcriptase (RT)-PCR Diagnostic Assay.

492         https://www.fda.gov/media/139858/download.

493   18.   Corman VM, Haage VC, Bleicker T, Schmidt ML, Muehlemann B, Zuchowski M, Lei WKJ,

494         Tscheak P, Moencke-Buchner E, Mueller MA, Krumbholz A, Drexler JF, Drosten C. 2020.

495         Comparison of seven commercial SARS-CoV-2 rapid Point-of-Care Antigen tests.

496         medRxiv doi:10.1101/2020.11.12.20230292:2020.11.12.20230292.

497   19.   Jones TC, Mühlemann B, Veith T, Biele G, Zuchowski M, Hoffmann J, Stein A, Edelmann

498         A, Corman VM, Drosten C. 2020. An analysis of SARS-CoV-2 viral load by patient age.

499         medRxiv doi:10.1101/2020.06.08.20125484:2020.06.08.20125484.




                                                                                                     21
500   20.   Held L. 2020. A discussion and reanalysis of the results reported in Jones et al.

501         https://osf.io/bkuar/. Accessed December 3, 2020.

502   21.   Baggio S, L'Huillier AG, Yerly S, Bellon M, Wagner N, Rohr M, Huttner A, Blanchard-




                                                                                                            Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
503         Rohner G, Loevy N, Kaiser L, Jacquerioz F, Eckerle I. 2020. SARS-CoV-2 viral load in the

504         upper respiratory tract of children and adults with early acute COVID-19. Clin Infect Dis

505         doi:10.1093/cid/ciaa1157.

506   22.   Perera R, Tso E, Tsang OTY, Tsang DNC, Fung K, Leung YWY, Chin AWH, Chu DKW, Cheng

507         SMS, Poon LLM, Chuang VWM, Peiris M. 2020. SARS-CoV-2 Virus Culture and

508         Subgenomic RNA for Respiratory Specimens from Patients with Mild Coronavirus

509         Disease. Emerg Infect Dis 26.

510   23.   Gallichote E, Quicke K, Sexton N, Young M, Janich A, Gahm G, Carlton EJ, Ehrhart N, Ebel

511         GD. 2020. Longitudinal Surveillance for SARS-CoV-2 RNA Among Asymptomatic Staff in

512         Five Colorado Skilled Nursing Facilities: Epidemiologic, Virologic and Sequence Analysis.

513         medRxiv doi:10.1101/2020.06.08.20125989.

514   24.   Wölfel R, Corman VM, Guggemos W, Seilmaier M, Zange S, Müller MA, Niemeyer D,

515         Jones TC, Vollmar P, Rothe C, Hoelscher M, Bleicker T, Brünink S, Schneider J, Ehmann R,

516         Zwirglmaier K, Drosten C, Wendtner C. 2020. Virological assessment of hospitalized

517         patients with COVID-2019. Nature 581:465-469.

518   25.   Pekosz A, Cooper CK, Parvu V, Li M, Andrews JC, Manabe YC, Kodsi S, Leitch J, Gary DS,

519         Roger-Dalbert C. 2020. Antigen-based testing but not real-time PCR correlates with

520         SARS-CoV-2 virus culture. medRxiv

521         doi:10.1101/2020.10.02.20205708:2020.10.02.20205708.




                                                                                                       22
522   26.   L'Huillier AG, Torriani G, Pigny F, Kaiser L, Eckerle I. 2020. Culture-Competent SARS-CoV-

523         2 in Nasopharynx of Symptomatic Neonates, Children, and Adolescents. Emerg Infect Dis

524         26.




                                                                                                         Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
525   27.   Arons MM, Hatfield KM, Reddy SC, Kimball A, James A, Jacobs JR, Taylor J, Spicer K,

526         Bardossy AC, Oakley LP, Tanwar S, Dyal JW, Harney J, Chisty Z, Bell JM, Methner M, Paul

527         P, Carlson CM, McLaughlin HP, Thornburg N, Tong S, Tamin A, Tao Y, Uehara A, Harcourt

528         J, Clark S, Brostrom-Smith C, Page LC, Kay M, Lewis J, Montgomery P, Stone ND, Clark

529         TA, Honein MA, Duchin JS, Jernigan JA. 2020. Presymptomatic SARS-CoV-2 Infections

530         and Transmission in a Skilled Nursing Facility. N Engl J Med 382:2081-2090.

531   28.   Singanayagam A, Patel M, Charlett A, Lopez Bernal J, Saliba V, Ellis J, Ladhani S, Zambon

532         M, Gopal R. 2020. Duration of infectiousness and correlation with RT-PCR cycle

533         threshold values in cases of COVID-19, England, January to May 2020. Euro Surveill 25.

534   29.   Jaafar R, Aherfi S, Wurtz N, Grimaldier C, Hoang VT, Colson P, Raoult D, La Scola B. 2020.

535         Correlation between 3790 qPCR positives samples and positive cell cultures including

536         1941 SARS-CoV-2 isolates. Clin Infect Dis doi:10.1093/cid/ciaa1491.

537   30.   Food and Drug Administration. FAQs on Testing for SARS-CoV-2.

538         https://www.fda.gov/medical-devices/coronavirus-covid-19-and-medical-devices/faqs-

539         testing-sars-cov-2.

540   31.   Lee RA, Herigon JC, Benedetti A, Pollock NR, Denkinger C. 2020. Performance of Saliva,

541         Oropharyngeal Swabs, and Nasal Swabs for SARS-CoV-2 Molecular Detection: A

542         Systematic Review and Meta-analysis. medRxiv

543         doi:10.1101/2020.11.12.20230748:2020.11.12.20230748.




                                                                                                    23
544   32.   World Health Organization. Antigen-detection in the diagnosis of SARS-CoV-2 infection

545         using rapid immunoassays. September 11, 2020.

546         https://www.who.int/publications/i/item/antigen-detection-in-the-diagnosis-of-sars-




                                                                                                       Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
547         cov-2infection-using-rapid-immunoassays.

548   33.   Centers for Disease Control. Interim Guidance for Antigen Testing for SARS-CoV-2.

549         December 5, 2020. https://www.cdc.gov/coronavirus/2019-

550         ncov/lab/resources/antigen-tests-guidelines.html.

551   34.   Food and Drug Administration. Policy for Coronavirus Disease-2019 Tests During the

552         Public Health Emergency (Revised), May 11, 2020.

553         https://www.fda.gov/media/135659/download.

554   35.   Food and Drug Administration. In Vitro Diagnostics EUAs, Antigen Template for Test

555         Developers, October 26, 2020. https://www.fda.gov/medical-devices/coronavirus-

556         disease-2019-covid-19-emergency-use-authorizations-medical-devices/vitro-

557         diagnostics-euas.

558

559
560




                                                                                                  24
561   Table 1
562
563   Clinical characteristics of adult and pediatric patients contributing paired samples
564
                                  Adults,           Adults,        Children,          Children,




                                                                                                          Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
                                  symptomatic       asymptomatic   symptomatic        asymptomatic
                                  (n=407)           (n=974)        (n=99)             (n=829)
      Age in years, n (%)
         <7                             n/a               n/a             17                 244
         7-13                           n/a               n/a             42                 339
         14-18                          n/a               n/a             40                 246
         19-29                         120               212              n/a                 n/a
         30-49                         189               392              n/a                 n/a
         50-69                          89               312              n/a                 n/a
         70 and older                    8                58              n/a                 n/a
      Sex, % female                    58.9              56.4            61.6                52.0
      Days of symptoms prior to                 a                                 b
      COVID test, median              3 (2,5)            n/a            2 (1,4)              n/a
      (IQR)
565
      a
566       Range 0-55 days
      b
567       Range 0-60 days
568
569




                                                                                                     25
570
571     Table 2
572
573     Performance of the Abbott BinaxNOW versus RT-PCR (reference method) for detection of
574     SARS-CoV-2 in anterior nasal swab samples from adult and pediatric (<18) patients




                                                                                                                      Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
575
            Age    Group           N    Prevalence    Sensitivity      Specificity        PPV             NPV
                                                       (95% CI)        (95% CI)        (95% CI)        (95% CI)
      All         Sx + ASx   2308       12.7%        77.4%           99.4%            95.0%           96.8%
                                                     (72.2 - 82.1)   (99.0 - 99.7)    (91.5 - 97.1)   (96.1 - 97.4)
      Pediatric   Sx + ASx   928        14.5%        69.6%           99.0%            92.1%           95.7%
                                                     (61.1 - 77.2)   (98.2 - 99.6)    (84.7 - 96.1)   (94.5 - 96.6)
      Adult       Sx + ASx   1380       11.4%        84.1%           99.6%            96.4%           98.0%
                                                     (77.4 - 89.4)   (99.1 - 99.9)    (91.7 - 98.5)   (97.1- 98.6)
      Pediatric   ASx        829        12.9%        65.4%           99.0%            90.9%           95.1%
                                                     (55.6 – 74.4)   (98.0 – 99.6)    (82.5 - 95.5)   (93.7- 96.2)
      Adult       ASx        974        5.9%         70.2%           99.6%            90.9%           98.1%
                                                     (56.6 – 81.6)   (98.9 - 99.9)    (78.8 - 96.4)   (97.3 - 98.8)
      Pediatric   Sx <7D     91         28.6%        84.6%           100.0%           100.0%          94.2%
                                                     (65.1 – 95.6)   (94.5 - 100.0)                   (86.8 - 97.6)
      Adult       Sx <7D     355        23.9%        96.5%           100.0%           100.0%          98.9%
                                                     (90.0 - 99.3)   (98.6 - 100.0)                   (96.7 -99.6)
      Pediatric   Sx >7D     8          25%          N/A             N/A              N/A             N/A
      Adult       Sx >7D     51         29.4%        66.7%           97.2%            90.9%           88.2%
                                                     (38.4 - 88.2)   (85.5 - 99.9)    (58.3 - 98.6)   (77.4 - 95.6)
576     Sx, symptomatic; ASx, asymptomatic; D, days; N/A, not applicable
577




                                                                                                          26
578
579   Figure 1
580
581   Distribution of Cycle Threshold (Ct) Values in RT-PCR-positive Children and Adults by
582   Days Post Symptom Onset




                                                                                                          Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
583
584




585
586
587   Ct values for each RT-PCR-positive individual are shown; red circles indicate false negative
588   BinaxNOW results and black circles, true positive BinaxNOW results. Participants whose
589   symptoms started on the day of testing are indicated as Day 0. ASx, asymptomatic.
590




                                                                                                     27
591   Figure 2
592
593   Distribution of Ct Values in RT-PCR-positive Individuals
594    Distribution of Ct Values in PCR-positive Individuals
                      40




                                                                                                       Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
                      30
           Ct value




                      20


                      10


                       0
                                            Sx




                                                                    Sx
                               D




                                                         D
                             <7




                                                       <7
                                          -A




                                                                  -A
                             x




                                                    x
                                           n




                                                                 lts
                           -S




                                                   -S
                                        re




                                                             du
                         n




                                                 lts
                                     ld
                      re




                                                             A
                                 hi



                                               du
                      ld



                                 C



                                               A
               hi
            C




                                          Clinical subgroup
595
596
597
598   Cycle threshold (Ct) values for RT-PCR positive individuals in each of four clinical subgroups
599   are shown; horizontal bars represent median and IQR. Sx, symptomatic; ASx, asymptomatic; D,
600   Days. Median Ct values (IQR) in Sx < 7D: Children, 24.2 (16.3-27.3) and Adults, 20.5 (17.2-
601   26.5) and in ASx: Children, 26.8 (20.5-32.8) and Adults, 26.9 (20.6-32.8).
602
603




                                                                                                  28
Supplementary Materials


Supplementary Methods




                                                                                                       Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
Anterior Nasal Swab Collection procedure

The following swab collection procedure was utilized: after the participant blew their nose, the

collector inserted swab #1 into the individual’s right nostril and rotated the swab 5 times in a

circular motion around the inside wall of the nostril for a duration of 10-15 seconds, followed by

a repeat of the process in the left nostril. The swab was placed into a sterile plastic tube.

Immediately thereafter, swab #2 was inserted into the individual’s left nostril (always opposite

from the initial swab) and the process repeated (left nostril followed by right nostril). To

minimize sampling bias, the study site personnel alternated which test-specific nasal swab

sample was collected first (BinaxNOW or RT-PCR).



Kit Storage

Abbott BinaxNOW kits were stored in a temperature-controlled office (70-72°F) and transferred

to the testing site as needed.



Testing Site

Testing was performed in a “testing pod,” initially a shipping container. The pod was initially

open on one side to the outdoors, but difficulty in maintaining adequate temperature in the pod

required moving testing to a fully enclosed room (mobile trailer). The testing site contained three

6’ tables. Two tables were designated as “dirty” for testing purposes and one “clean” for data

entry. Absorbent underpads with plastic backing (Attends ASB-2336, Greenville, NC) were

placed on testing tables along with hand sanitizer, gloves, testing kits, pens, sticky notes, a


                                                                                                   1
continuous temperature and humidity data logger (HOBO UX100-011A, Bourne, MA), a digital

clock, and a bin for specimens to be tested. The clean table included hand sanitizer, gloves, pens,

a time stamp machine, and a laptop computer for data entry. Underpads were removed daily,




                                                                                                        Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
surfaces were disinfected with germicidal disposable wipes (PDI, Woodcliff Lake, NJ), and new

underpads placed. Operators performing testing were wearing disposable gowns, N95

respirators, face shields and gloves.



Quality Control

Lot numbers were recorded for Abbott BinaxNOW kits (boxes of 40 tests), test cards,

manufacturer-provided swabs [unflocked foam tipped; Puritan #25-1506 (Guilford, ME)],

positive controls, and extraction reagent. Manufacture and expiration dates were also recorded.

Each study subject tested was recorded for every kit of BinaxNow tests used. Positive and

negative controls were run for every kit when first opened. If an opened kit was not used in full

over the course of one day, a negative control was run for the kit the following day when testing

resumed.



BinaxNOW Testing

At the collection site, anterior nasal swab specimens were collected using the manufacturer-

provided swab (above) into a labeled 15ml conical tube and placed into a specimen collection

bag with a BinaxNow intake form (which was labeled and time/date stamped at the time of

collection) and extra labels. Specimens were then shuttled to the testing pod by a designated

individual (“runner”), either on foot (shipping container) or by car (mobile trailer). All tests were

initiated within an hour of specimen collection time. For each specimen, testing staff added 6

drops of extraction reagent to the BinaxNOW card (making sure to remain perpendicular and



                                                                                                    2
avoid touching the tip of the reagent bottle to the card), inserted the swab specimen and rotated

three times, closed the testing card, and affixed a patient label to the outside of the BinaxNOW

card. The time the card was closed was recorded on the BinaxNOW intake form as the test start




                                                                                                         Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
time. The test start time and time the card was to be read (16 minutes after closing the card) were

also recorded on a sticky note and adhered to the outside of the BinaxNOW card. At the time of

result reading, the tester silently recorded their result, initials, and time on the Binax intake form

as the official result. The tester then passed the card to a second reader, who read the card result

aloud (so that the tester could record results on the back of the intake form) and took a photo of

the card. There was no attempt to resolve any discordance between the two readers; the first read

of each card was the official result used for database and clinical reporting. If the result was

determined to be positive by either reader, the reader categorized the positive line as “faint”,

“medium”, or “strong” depending on the strength of the positive sample line compared to the

control line of each card. Completed BinaxNOW cards were discarded in biohazard waste.



PCR assay details

Dry swabs [SteriPack Sterile Polyester Spun Swab, 3” (Lakeland, Florida)]

transported in a sterile tube (Becton Dickinson, # BD 366408) at room temperature were

resuspended in 1000 uL of Swab Preservation Buffer (Norgen Biotek, Inc) and allowed to elute

for 15 minutes. Extraction and RT-PCR methods followed the EUA protocol for the CRSP

SARS-CoV-2 Real-time Reverse Transcriptase (RT)-PCR Diagnostic Assay

(https://www.fda.gov/media/139858/download); the target is the N2 gene with a cycle threshold

cut off value of 40. A standard curve was prepared with FDA reference panel material [heat

inactivated virus from BEI Resources (www.beiresources.org)] using serial dilutions (in




                                                                                                     3
triplicate) made in negative clinical matrix then spiked onto dry swabs, allowed to dry, and

subsequently taken all the way through the process.




                                                                                                   Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV




                                                                                               4
Supplementary Table 1
Abbott BinaxNow results, RT-PCR Ct values, and symptoms in RT-PCR-positive adults




                                                                                        Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV




                                                                                    5
                                                                                              Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV



F, female; M, male; POS, positive; Ct, cycle threshold; N2, SARS-CoV-2 target; RP, host
control target; ASx, asymptomatic; Sx, symptomatic; n/a, not applicable



                                                                                          6
Supplementary Table 2

Abbott BinaxNow results, RT-PCR Ct values, and symptoms in RT-PCR-positive children




                                                                                      Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV




                                                                                  7
                                                                                              Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
F, female; M, male; POS, positive; Ct, cycle threshold; N2, SARS-CoV-2 target; RP, host
control target; ASx, asymptomatic; Sx, symptomatic; n/a, not applicable




                                                                                          8
Supplementary Table 3

Distribution of positive and negative BinaxNOW and RT-PCR results across clinical
subgroups




                                                                                                                      Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
            Asymptomatic (Children: ≤18 yo)                            Asymptomatic (Adults: >18 yo)
                                  RT-PCR                                                   RT-PCR
BinaxNOW Ag              Positive Negative      Total   BinaxNOW Ag             Positive    Negative          Total
Positive                    70         7         77     Positive                  40           4               44
Negative                    37        715       752     Negative                  17          913             930
Total (12.9% prevalence)   107        722       829     Total (5.9% prevalence)   57          917             974

         Symptomatic ≤7 days (Children: ≤18 yo)                    Symptomatic ≤7 days (Adults: >18 yo)
                                   RT-PCR                                                 RT-PCR
BinaxNOW Ag              Positive Negative      Total   BinaxNOW Ag            Positive    Negative           Total
Positive                    22          0        22     Positive                  82           0               82
Negative                     4         65        69     Negative                   3         270              273
                                                        Total (23.9%
                            26         65        91                               85         270              355
Total (28.6% prevalence)                                prevalence)


         Symptomatic (Children: >7 days)                             Symptomatic (Adults: >7 days)
                                RT-PCR                                                    RT-PCR
BinaxNOW Ag           Positive Negative         Total   BinaxNOW Ag          Positive     Negative            Total
Positive                 2          0            2      Positive                10            1                11
Negative                 0          6            6      Negative                 5           35                40
                                                        Total (29.4%
                             2         6          8                             15           36                51
Total (25% Prevalence)                                  prevalence)




                                                                                                          9
Supplementary Table 4

Predictive value of the Abbott BinaxNOW for detection of SARS-CoV-2 in samples from
adult and pediatric (<18) patients, with varying prevalence, based on observed




                                                                                                  Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
sensitivity/specificity in each subgroup.


                                                       Prevalence
                     20%              10%                 5%               1%
 PPV
 Adult, Sx <7D       100%             100%                100%             100%
 Adult, ASx          97.65% (93.91-   94.87% (87.27-      89.75% (76.45-   62.68% (38.39-
                     99.12)           98.03)              95.93)           81.91)
 Pediatric, Sx <7D   100%             100%                100%             100%
 Pediatric, ASx      93.41% (88.32-   86.30% (77.06-      74.91% (61.41-   36.42% (23.40-
                     96.38)           92.20)              84.85)           51.80)
 NPV
 Adult, Sx <7D       99.17% (98.38-   99.63% (99.27-      99.82% (99.65-   99.97% (99.93-
                     99.58)           99.81)              99.91)           99.98)
 Adult, ASx          93.15% (90.11-   96.83% (95.35-      98.47% (97.74-   99.70% (99.56-
                     95.30)           97.85)              98.97)           99.80)
 Pediatric, Sx <7D   96.30% (95.20-   98.32% (97.81-      99.20% (98.95-   99.84% (99.80-
                     97.15)           98.71)              99.39)           99.88)
 Pediatric, ASx      91.89% (89.95-   96.23% (95.27-      98.18% (97.70-   99.64% (99.55-
                     93.49)           97.00)              98.55)           99.72)



PPV and NPV were calculated using the sensitivity and specificity observed in each subgroup for
a hypothetical population of 1000 individuals per subgroup, with varying prevalence. PPV,
positive predictive value; NPV, negative predictive value; Sx, symptomatic; ASx, asymptomatic;
D, days




                                                                                            10
Supplementary Table 5

Performance of the Abbott BinaxNOW versus RT-PCR with varied Ct value cutoffs
                    All Ct Values                 Ct values ≤ 35                 Ct values ≤ 30                  Ct values ≤ 25




                                                                                                                                          Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
             N      TP      FN      Sens    N      TP      FN      Sens    N      TP      FN       Sens    N      TP      FN      Sens
                   (+/+)   (+/-)                  (+/+)   (+/-)                  (+/+)   (+/-)                   (+/+)   (+/-)


 Combined    292   226      66      77.4%   276   224      52      81.2%   214   205      9       95.8%    150   149       1      99.3%
 All

 All         135    94      41      69.6%   125    92      33      73.6%   92     83      9       90.2%    62     61       1      98.4%
 Children
 (Sx, ASx)

 All Adult   157   132      25      84.1%   151   132      19      87.4%   122   122      0       100.0%   88     88       0      100%
 (Sx, ASx)


 Sx (≤7D)    26     22      4       84.6%   25     22       3      88.0%   21     20      1       95.2%    14     14       0      100%
 Children

 Sx (≤7D)    85     82      3       96.5%   85     82       3      96.5%   76     76      0       100.0%   59     59       0      100%
 Adult

 ASx         107    70      37      65.4%   98     68      30      69.4%   69     61      8       88.4%    48     47       1      97.9%
 Children
 ASx         57     40      17      70.2%   51     40      11      78.4%   37     37      0       100.0%   24     24       0      100%
 Adult


Ct, cycle threshold; TP, true positive (RT-PCR positive/BinaxNOW positive); FN, false negative
(RT-PCR positive/BinaxNOW negative); Sens, sensitivity; Sx, symptomatic; ASx,
asymptomatic; D, days; Ped, pediatric




                                                                                                                         11
Supplementary Table 6

Impact of temperature on BinaxNOW performance in individuals <7 days post symptom
onset




                                                                                                    Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
 BinaxNOW
                                              RT-PCR result
 result
                     Temperature range: >59°F              Temperature range: 46-58.5°F
                  Positive    Negative       Total        Positive     Negative        Total
 Positive           104            0          104             6             1            7
 Negative            7           335          342             3            20           23
 Total              111          335          446             9            21           30
 Sensitivity  (104/111) 93.7%                          (6/9) 66.7%
 Specificity  (335/335) 100.0%                         (20/21) 95.2%
The manufacturer recommends that tests be run at temperatures > 59°F. Ag, antigen; Sx,
symptoms




                                                                                               12
Supplementary Figure 1

Correlation of Cycle Threshold with BinaxNOW band strength




                                                                                                       Downloaded from http://jcm.asm.org/ on March 5, 2021 at THOMAS JEFFERSON UNIV
Band strength (1= faint, n = 41; 2 = medium, n = 15; 3 = strong, n = 170) as interpreted by the
first reader for the 226 true positive BinaxNOW tests correlated clearly with Ct value, with
median Cts of 29.7 (27.6-32.7), 27.7 (25.5-29.1), and 19.5 (16.4-22.8), respectively.




                                                                                                  13
